Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 05/17/2022.
Claims 1 – 4, 8, 20, 22, and 23 are pending; wherein claims 1, 8, and 20 have been amended.
Claims 1 – 4, 8, 20, 22, and 23 have been examined; wherein examiners amends:
abstracts; and 
claims 1, 20, 22, and 23.
Claims 1 – 4, 8, 20, 22, and 23 are allowed (these claims are renumbered to 1 – 8.).

Response to Amendments
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claim 8 is withdrawn in view of Applicants’ amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with Mr. Gregory Murphy (Reg. No. 52,494) on 05/27/2022 to put the claims in condition for allowance.

Amend abstract as follow:
Abstract (currently amended)
Systems and methods for automatically scaling a big data system of nodes to the cluster; determining a rate of progress of the request; determining, at a second time based on the rate of progress a second  amount of nodes of nodes. Systems  the big data system, to process requests that utilize the cluster and nodes, and an automatic scaling cluster manager[[,]] including[[:]] a big data interface[[,]] for communicating with the big data system; a cluster manager interface[[,]] for communicating with the cluster manager

Amend claims 1, 20, 22, and 23 as follow:

Claim 1 (currently amended)
A method for automatically scaling a big data system[[,]] comprising: 
determining, at a first point in time, a first number of nodes for a cluster to process a request; 
assigning an amount of nodes equal to the first number of nodes to the cluster to process the request; 
determining, at a second point in time, a rate of progress of the request, and determining if the rate of progress is sufficient to meet an applicable service level agreement; 
determining, based on the rate of progress of the request, a second number of nodes for the cluster to process the request to meet the service level agreement; and 
modifying the amount of nodes assigned to the cluster to process the request to equal the second number of nodes; 
wherein, if the second number of nodes is less than the first number of nodes, further comprising: 
requesting a number of nodes, which equals to a difference between the first number of nodes and the second number of nodes, be quiesced,
wherein the number of nodes includes nodes that are idle or are approaching a lease boundary
determining ifa node of the number of nodes requested to be quiesced has completed any assigned processing or task; and 
upon a determination that the node requested to be quiesced has completed its assigned processing or task, terminating the node requested to be quiesced while other nodes in the cluster that are still processing continue to process; 
upon a determination that the node requested to be quiesced has not completed any assigned processing or task, allowing the node requested to be quiesced to complete any assigned processing or task and then terminating the node from the cluster.

Claim 20 (currently amended)
A method for automatically scaling hardware used to process transactions for multiple big data systems running on the same hardware, comprising: 
determining, at a first point in time, a first number of nodes for a cluster to adequately process a request; 
assigning an amount of nodes equal to the first number of nodes to the cluster to process the request; 
determining a rate of progress of the request; 
determining at a second point in time and based on the rate of progress of the request, a second number of nodes for the cluster to process the request to meet an applicable service level agreement (SLA); and 
modifying the amount of nodes assigned to the cluster to process the request to equal the second number of nodes, wherein: Page 3 of 614/459,631 QB.50.01.US Response to Office Action 
if the second number of nodes is greater than the first number of nodes, assigning additional nodes to the cluster to process the request; or 
if the second number of nodes is less than the first number of nodes, requesting a number of nodes, which equals to a difference between the first number of nodes and the second number of nodes, be quiesced,
wherein the number of nodes includes nodes that are idle or are approaching a lease boundary
determining if a node of the number of nodes requested to be quiesced has completed any assigned processing or task for any of the big data systems operating on the hardware; and 
if the node requested to be quiesced has not completed any assigned processing or task, allowing the node requested to be quiesced to complete any assigned processing or task before terminating the node requested to be quiesced from the cluster; or 
if the node requested to be quiesced has completed any assigned processing or task for any of the big data systems operating on the hardware, terminating thenode requested to be quiesced from the cluster while other nodes in the cluster that are still processing continue to process.

Claim 22 (currently amended)
The method of claim 20, wherein each of the big data systems determines whether it has enough nodes to meet the SLA relevant to each of the big data systems.

Claim 23 (currently amended)
The method of claim 20[[,]] further comprising: 
saving state of the node requested to be quiesced in an alternate location comprising  a big data system of the big data systems, or an external data store; and 
informing the other nodes of the alternate location.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1
As Applicant has pointed out in remark (p. 5: last full paragraph) that “Claims 1 and 20 as amended recite, inter alia, ‘identifying any nodes that are idle or are approaching a lease boundary, and determining that such nodes are to be included in the nodes to be quiesced.’ This element is not present in any of the cited references, read alone or in combination…”
After further considerations, examiner agrees with Applicant’s assessments.  In other words, the prior arts of the record do not disclose limitations “requesting a number of nodes, which equals to a difference between the first number of nodes and the second number of nodes, be quiesced, wherein the number of nodes includes nodes that are idle or are approaching a lease boundary.”
The claimed limitations present subject matter that is novel, not present in the prior arts of record and would not have been obvious; thus, claim 1 and its dependent claims are allowed.

Claim 20
As Applicant has pointed out in remark (p. 5: last full paragraph) that “Claims 1 and 20 as amended recite, inter alia, ‘identifying any nodes that are idle or are approaching a lease boundary, and determining that such nodes are to be included in the nodes to be quiesced.’ This element is not present in any of the cited references, read alone or in combination…”
Thus, the prior arts of the record do not disclose limitations “requesting a number of nodes, which equals to a difference between the first number of nodes and the second number of nodes, be quiesced, wherein the number of nodes includes nodes that are idle or are approaching a lease boundary.”
The claimed limitations present subject matter that is novel, not present in the prior arts of record and would not have been obvious; thus, claim 20 and its dependent claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Viswanathan et al. (Patent No. US 9,870,269 B1): systems, devices, and methods for using job scheduler that allocates jobs to cluster nodes in data warehouse.
Helander et al. (Pub. No. Us 2013/0312000 A1): Automatic programming, scheduling, and control of planned activities at worker nodes in a distributed environment.
Kamal Kc et al. (NPL; Dynamically controlling node-level parallelism in Hadoop): an approach to dynamically change the parallelism for concurrent containers to suit an application.
Jinhua Hu et al. (NPL; A Scheduling Strategy on Load Balancing of Virtual Machine Resources in Cloud Computing Environment): scheduling strategy on load balancing of VM resources based on generic algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                       
/Thuy Dao/Primary Examiner, Art Unit 2192